EXHIBIT 10.14

 

eCOST.COM, INC. 2004 STOCK INCENTIVE PLAN

 NOTICE OF STOCK OPTION AWARD

Grantee's Name and Address:              
                                                                             

                                                           
                                                                             

You (the "Grantee") have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the "Notice"), the eCOST.com, Inc. 2004 Stock Incentive Plan, as amended from
time to time (the "Plan") and the Stock Option Award Agreement (the "Option
Agreement") attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

Award Number                                    
                                                                             

Date of Award                                     
                                                                             

Vesting Commencement Date               
                                                                             

Exercise Price per Share                      
$                                                                           

Total Number of Shares Subject
to the Option (the "Shares")                  
                                                                             

Total Exercise Price                             
$                                                                           

Type of Option:                                     ______       Incentive Stock
Option

                                                            ______      
Non-Qualified Stock Option

Expiration Date:                                   
                                                                             

Post-Termination Exercise Period:          Ninety (90) Days

Vesting Schedule:

Subject to the Grantee's Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

Vesting:  ___% of the Shares subject to the Option shall vest ___ months after
the Vesting Commencement Date, and ___% of the Shares subject to the Option
shall vest on each _____ anniversary of the Vesting Commencement Date
thereafter, such that the Option will be fully vested ___ years after the
Vesting Commencement Date.

Limitation on Exercise:  Notwithstanding the vesting schedule set forth herein,
the Option may not be exercised in whole or in part until after the earlier of
(i) the Separation or (ii) eighteen (18) months following the Registration Date.

Acceleration:  In the event of a Corporate Transaction,

(a) for the portion of the Option that is neither Assumed nor Replaced, the
Vesting Schedule (set forth above) with respect to such portion of the Option
shall be accelerated so that those Shares that would have vested within twelve
(12) months after the date of the Corporate Transaction will be deemed to be
vested and exercisable immediately prior to the specified effective date of such
Corporate Transaction, provided that the Grantee's Continuous Service has not
terminated prior to such date; and

(b) for the portion of the Option that is Assumed or Replaced, the vesting
schedule with respect to such portion of the Option (if Assumed) or the
replacement award (if Replaced) shall be accelerated so that those Shares that
would have vested within twelve (12) months after the date of the Corporate
Transaction will be deemed to be vested and exercisable immediately upon
termination of the Grantee's Continuous Service if such Continuous Service is
terminated by the successor company or the Company without Cause within twelve
(12) months after the Corporate Transaction.

Leave of Absence:  During any authorized leave of absence, the vesting of the
Option as provided in this schedule shall be suspended after the leave of
absence exceeds a period of ninety (90) days.  Vesting of the Option shall
resume upon the Grantee's termination of the leave of absence and return to
service to the Company or a Related Entity.  The Vesting Schedule of the Option
shall be extended by the length of the suspension.

Termination for Cause:  In the event of termination of the Grantee's Continuous
Service for Cause, the Grantee's right to exercise the Option shall terminate
concurrently with the termination of the Grantee's Continuous Service, except as
otherwise determined by the Administrator.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

eCOST.COM, INC.

By:                                                                           

Title: ____________________________________

            THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE
OPTION SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS
SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE'S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE'S RIGHT
OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES
SERVICES TO TERMINATE THE GRANTEE'S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE,
AND WITH OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE
HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE
GRANTEE'S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 13 of the Option Agreement.  The Grantee further agrees
to the venue selection and waiver of a jury trial in accordance with Section 14
of the Option Agreement.  The Grantee further agrees to notify the Company upon
any change in the residence address indicated in this Notice.

Dated: ______________________                 Signed:
__________________________________

                                                        Grantee


 

Award Number:             _              

eCOST.COM, INC. 2004 STOCK INCENTIVE PLAN

 STOCK OPTION AWARD AGREEMENT

1.                  Grant of Option.  eCOST.com, Inc., a Delaware corporation
(the "Company"), hereby grants to the Grantee (the "Grantee") named in the
Notice of Stock Option Award (the "Notice"), an option (the "Option") to
purchase the Total Number of Shares of Common Stock subject to the Option (the
"Shares") set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the "Exercise Price") subject to the terms and provisions of the
Notice, this Stock Option Award Agreement (the "Option Agreement") and the
Company's 2004 Stock Incentive Plan, as amended from time to time (the "Plan"),
which are incorporated herein by reference.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Option Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code. 
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the Company)
exceeds $100,000, such excess Options, to the extent of the Shares covered
thereby in excess of the foregoing limitation, shall be treated as Non-Qualified
Stock Options.  For this purpose, Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the date the Option with respect to such
Shares is awarded.

2.                  Exercise of Option.

(a)                Right to Exercise.  The Option shall be exercisable during
its term in accordance with the Vesting Schedule set out in the Notice and with
the applicable provisions of the Plan and this Option Agreement. 
Notwithstanding the Vesting Schedule set out in the notice, the Option may not
be exercised in whole or in part until after the earlier to occur of (i) the
Separation or (ii) eighteen (18) months following the Registration Date.  The
Option shall be subject to the provisions of Section 11 of the Plan relating to
the exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control.  The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator.  In no event shall the Company issue
fractional Shares. 

(b)               Method of Exercise.  The Option shall be exercisable by
delivery of an exercise notice (a form of which is attached as Exhibit A) or by
such other procedure as specified from time to time by the Administrator which
shall state the election to exercise the Option, the whole number of Shares in
respect of which the Option is being exercised, and such other provisions as may
be required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 3(d), below.

(c)                Taxes.  No Shares will be delivered to the Grantee or other
person pursuant to the exercise of the Option until the Grantee or other person
has made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Grantee incident to the
receipt of Shares or the disqualifying disposition of Shares received on
exercise of an Incentive Stock Option.  Upon exercise of the Option, the Company
or the Grantee's employer may offset or withhold (from any amount owed by the
Company or the Grantee's employer to the Grantee) or collect from the Grantee or
other person an amount sufficient to satisfy such tax withholding obligations.

3.                  Method of Payment.  Payment of the Exercise Price shall be
made by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:

(a)                cash;

(b)               check;

(c)                surrender of Shares or delivery of a properly executed form
of attestation of ownership of Shares as the Administrator may require which
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate Exercise Price of the Shares as to which the Option is being
exercised, provided, however, that Shares acquired under the Plan or any other
equity compensation plan or agreement of the Company must have been held by the
Grantee for a period of more than six (6) months (and not used for another Award
exercise by attestation during such period); or

(d)               payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

4.                  Restrictions on Exercise.  The Option may not be exercised
if the issuance of the Shares subject to the Option upon such exercise would
constitute a violation of any Applicable Laws.  In addition, the Option may not
be exercised until such time as the Plan has been approved by the stockholders
of the Company.  If the exercise of the Option within the applicable time
periods set forth in Section 6, 7 and 8 of this Option Agreement is prevented by
the provisions of this Section 5, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the Expiration Date set forth in
the Notice.

5.                  Termination or Change of Continuous Service.  In the event
the Grantee's Continuous Service terminates, other than for Cause, the Grantee
may, but only during the Post-Termination Exercise Period, exercise the portion
of the Option that was vested at the date of such termination (the "Termination
Date").  The Post-Termination Exercise Period shall commence on the Termination
Date.  In the event of termination of the Grantee's Continuous Service for
Cause, the Grantee's right to exercise the Option shall, except as otherwise
determined by the Administrator, terminate concurrently with the termination of
the Grantee's Continuous Service (also the "Termination Date").  In no event,
however, shall the Option be exercised later than the Expiration Date set forth
in the Notice.  In the event of the Grantee's change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in effect and the Option shall continue to vest in
accordance with the Vesting Schedule set forth in the Notice; provided, however,
that with respect to any Incentive Stock Option that shall remain in effect
after a change in status from Employee to Director or Consultant, such Incentive
Stock Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following such change in status.  Except as provided in Sections 6 and 7
below, to the extent that the Option was unvested on the Termination Date, or if
the Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.

6.                  Disability of Grantee.  In the event the Grantee's
Continuous Service terminates as a result of his or her Disability, the Grantee
may, but only within twelve (12) months commencing on the Termination Date (but
in no event later than the Expiration Date), exercise the portion of the Option
that was vested on the Termination Date; provided, however, that if such
Disability is not a "disability" as such term is defined in Section 22(e)(3) of
the Code and the Option is an Incentive Stock Option, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following the Termination Date.  To the extent that the Option was unvested
on the Termination Date, or if the Grantee does not exercise the vested portion
of the Option within the time specified herein, the Option shall terminate. 
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.

7.                  Death of Grantee.  In the event of the termination of the
Grantee's Continuous Service as a result of his or her death, or in the event of
the Grantee's death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee's termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 8 may exercise the portion of the
Option that was vested at the date of termination within twelve (12) months
commencing on the date of death (but in no event later than the Expiration
Date).  To the extent that the Option was unvested on the date of death, or if
the vested portion of the Option is not exercised within the time specified
herein, the Option shall terminate.

8.                  Transferability of Option.  The Option, if an Incentive
Stock Option, may not be transferred in any manner other than by will or by the
laws of descent and distribution and may be exercised during the lifetime of the
Grantee only by the Grantee.  The Option, if a Non-Qualified Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator.  Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee's Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee's death on a beneficiary
designation form provided by the Administrator.  Following the death of the
Grantee, the Option, to the extent provided in Section 7, may be exercised
(a) by the person or persons designated under the deceased Grantee's beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee's legal representative or by any person empowered to do so under the
deceased Grantee's will or under the then applicable laws of descent and
distribution.  The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

9.                  Term of Option.  The Option must be exercised no later than
the Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein.  After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.

10.              Tax Consequences.  Set forth below is a brief summary as of the
date of this Option Agreement of some of the federal tax consequences of
exercise of the Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

(a)                Exercise of Incentive Stock Option.  If the Option qualifies
as an Incentive Stock Option, there will be no regular federal income tax
liability upon the exercise of the Option, although the excess, if any, of the
Fair Market Value of the Shares on the date of exercise over the Exercise Price
will be treated as income for purposes of the alternative minimum tax for
federal tax purposes and may subject the Grantee to the alternative minimum tax
in the year of exercise.  However, the Internal Revenue Service issued proposed
regulations which would subject the Grantee to withholding at the time the
Grantee exercises an Incentive Stock Option for Social Security and Medicare
based upon the excess, if any, of the Fair Market Value of the Shares on the
date of exercise over the Exercise Price.  These proposed regulations are
subject to further modification by the Internal Revenue Service and, if adopted,
would be effective only for the exercise of an Incentive Stock Option that
occurs two years after the regulations are issued in final form.

(b)               Exercise of Incentive Stock Option Following Disability.  If
the Grantee's Continuous Service terminates as a result of Disability that is
not permanent and total disability as such term is defined in Section 22(e)(3)
of the Code, to the extent permitted on the date of termination, the Grantee
must exercise an Incentive Stock Option within three (3) months of such
termination for the Incentive Stock Option to be qualified as an Incentive Stock
Option.  Section 22(e)(3) of the Code provides that an individual is permanently
and totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months. 

(c)                Exercise of Non-Qualified Stock Option.  On exercise of a
Non-Qualified Stock Option, the Grantee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price.  If the Grantee is an Employee or a former Employee, the Company
will be required to withhold from the Grantee's compensation or collect from the
Grantee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

(d)               Disposition of Shares.  In the case of a Non-Qualified Stock
Option, if Shares are held for more than one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.  In the case of an Incentive Stock Option, if Shares
transferred pursuant to the Option are held for more than one year after receipt
of the Shares and are disposed more than two years after the Date of Award, any
gain realized on disposition of the Shares also will be treated as capital gain
for federal income tax purposes and subject to the same tax rates and holding
periods that apply to Shares acquired upon exercise of a Non-Qualified Stock
Option.  If Shares purchased under an Incentive Stock Option are disposed of
prior to the expiration of such one-year or two-year periods, any gain realized
on such disposition will be treated as compensation income (taxable at ordinary
income rates) to the extent of the difference between the Exercise Price and the
lesser of (i) the Fair Market Value of the Shares on the date of exercise, or
(ii) the sale price of the Shares.

11.              Entire Agreement: Governing Law.  The Notice, the Plan and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice, the Plan and this Option Agreement are to be construed
in accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of the
Notice, the Plan or this Option Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable. 

12.              Construction.  The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term "or" is not intended to be exclusive, unless the
context clearly requires otherwise.

13.              Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons. 

14.              Venue and Waiver of Jury Trial.  The Company, the Grantee, and
the Grantee's assignees pursuant to Section 8 (the "parties") agree that any
suit, action, or proceeding arising out of or relating to the Notice, the Plan
or this Option Agreement shall be brought in the United States District Court
for the Central District of California (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a California state court in the
County of Los Angeles) and that the parties shall submit to the jurisdiction of
such court.  The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING.  If any one or more provisions of this Section 14 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

15.              Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT


 


 

EXHIBIT A

eCOST.COM, INC. 2004 STOCK INCENTIVE PLAN

EXERCISE NOTICE

eCOST.com, Inc.

2555 West 190th Street, Suite 106

Torrance, California 90504
Attention: Secretary

1.                  Exercise of Option.  Effective as of today, ______________,
___ the undersigned (the "Grantee") hereby elects to exercise the Grantee's
option to purchase ___________ shares of the Common Stock (the "Shares") of
eCOST.com, Inc. (the "Company") under and pursuant to the Company's 2004 Stock
Incentive Plan, as amended from time to time (the "Plan") and the [  ] Incentive
[X] Non-Qualified Stock Option Award Agreement (the "Option Agreement") and
Notice of Stock Option Award (the "Notice") dated ________________.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.

2.                  Representations of the Grantee.  The Grantee acknowledges
that the Grantee has received, read and understood the Notice, the Plan and the
Option Agreement and agrees to abide by and be bound by their terms and
conditions. 

3.                  Rights as Stockholder.  Until the stock certificate
evidencing such Shares is issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares, notwithstanding the exercise of the Option. 
The Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 10 of the Plan.

4.                  Delivery of Payment.  The Grantee herewith delivers to the
Company the full Exercise Price for the Shares, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3(d) of the Option
Agreement.

5.                  Tax Consultation.  The Grantee understands that the Grantee
may suffer adverse tax consequences as a result of the Grantee's purchase or
disposition of the Shares.  The Grantee represents that the Grantee has
consulted with any tax consultants the Grantee deems advisable in connection
with the purchase or disposition of the Shares and that the Grantee is not
relying on the Company for any tax advice.

6.                  Taxes.  The Grantee agrees to satisfy all applicable
foreign, federal, state and local income and employment tax withholding
obligations and herewith delivers to the Company the full amount of such
obligations or has made arrangements acceptable to the Company to satisfy such
obligations.  In the case of an Incentive Stock Option, the Grantee also agrees,
as partial consideration for the designation of the Option as an Incentive Stock
Option, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of the Option if such disposition
occurs within two (2) years from the Date of Award or within one (1) year from
the date the Shares were transferred to the Grantee.  If the Company is required
to satisfy any foreign, federal, state or local income or employment tax
withholding obligations as a result of such an early disposition, the Grantee
agrees to satisfy the amount of such withholding in a manner that the
Administrator prescribes. 

7.                  Successors and Assigns.  The Company may assign any of its
rights under this Exercise Notice to single or multiple assignees, and this
agreement shall inure to the benefit of the successors and assigns of the
Company.  This Exercise Notice shall be binding upon the Grantee and his or her
heirs, executors, administrators, successors and assigns.

8.                  Construction.  The captions used in this Exercise Notice are
inserted for convenience and shall not be deemed a part of this agreement for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term "or" is not intended to be exclusive, unless the
context clearly requires otherwise.

9.                  Administration and Interpretation.  The Grantee hereby
agrees that any question or dispute regarding the administration or
interpretation of this Exercise Notice shall be submitted by the Grantee or by
the Company to the Administrator.  The resolution of such question or dispute by
the Administrator shall be final and binding on all persons. 

10.                  Governing Law; Severability.  This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

11.                  Notices.  Any notice required or permitted hereunder shall
be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

12.                  Further Instruments.  The parties agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this agreement.

13.                  Entire Agreement.  The Notice, the Plan and the Option
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties. 

Submitted by:

Accepted by:

GRANTEE:

eCOST.COM, INC.

 

By:
                                                                              

                                                           

Signature of Grantee

Title:
                                                                            

Address:

Address:

                                                           

2555 West 190th Street, Suite 106
Torrance, California 90504

 

 